Appeals by the defendant from two judgments of the County Court, Orange County (Rosenwasser, J.), both rendered September 26, 2001, convicting him of burglary in the third degree and grand larceny in the fourth degree under Indictment No. 01-00197, and aggravated unlicensed operation of a motor vehicle under Indictment No. 01-00268, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the pleas and the waivers of the right to appeal were knowingly, voluntarily, and intelligently made (see People v Seaberg, 74 NY2d 1 [1989]; People v Harris, 61 NY2d 9 [1983]). Indeed, the defendant’s contention that he was coerced into accepting the plea agreements is belied by his responses to the County Court’s inquiry at the plea proceeding (see People v Charles, 256 AD2d 472, 473 [1998]).
As a result of executing a general waiver of his right to appeal, the defendant effectively waived his right to claim that the sentences imposed were excessive (see People v Allen, 82 NY2d 761, 763 [1993]). Furthermore, no basis exists to reach the claim in the exercise of this Court’s interest of justice jurisdiction.
The defendant’s remaining contention has likewise been waived (see People v Porter, 268 AD2d 603 [2000]). Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.